■— Order denying motion for examination of defendant before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, upon authority of Hannon v. City of New York (226 App. Div. 757); examination to proceed on five days’ notice at the place and hour stated in the notice of motion. Lazansky, P. J., Young, Hagarty and Davis, JJ., concur; Kapper, J., dissents and votes to affirm upon the ground of want of power in the absence of a statute, to order such an examination.